BERANEK, Judge.
This is an appeal by the defendant Hospital from a plaintiff’s verdict and judgment in a medical malpractice case. On appeal *1168the Hospital asserts the trial court improperly admitted into evidence the results of a medical mediation panel proceeding. The finding of the panel was that the Hospital was guilty of actionable negligence. On appeal it is asserted that the panel’s findings were void because the panel was without jurisdiction. In addition, the Hospital asserts that plaintiff made an improper golden rule argument to the jury.
We reverse based upon the admission into evidence of the medical mediation panel’s finding.1 The defendant continually asserted that this was a situation where the hearing before the medical mediation panel had not commenced within six months from the date the claim was filed. Defendant correctly asserted the panel’s jurisdiction had terminated and the findings of the panel should not have been admitted into evidence. Cohen v. Johnson, 373 So.2d 389 (Fla. 4th DCA 1979); Feinstein v. Brown, 370 So.2d 1172 (Fla. 4th DCA 1979); Raedel v. Watson Clinic Foundation, Inc., 360 So.2d 12 (Fla. 2d DCA 1978). We conclude that the admission of the panel’s findings into evidence constituted prejudicial error which requires a new trial.
As to the second point on appeal, we conclude that no proper objection was made and therefore do not reach this issue.
REVERSED AND REMANDED FOR A NEW TRIAL.
MOORE and HERSEY, JJ., concur.

. The finding of the panel occurred prior to the Supreme Court’s decision in Aldana v. Holub, 381 So.2d 231 (Fla.1980), which was prospecfive only. Hernandez v. Garwood, 390 So.2d 357 (Fla.1980).